Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, [ca. 2 May 1813]
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur Philada  3. Avril ca. 2 May 1813.—
            J’ai reçu derniérement la Lettre dont vous m’avés honoré; et Je metois imposé la loi de ne plus troubler du tout un repos que vous paroissés désirer, et que votre âge et dé longs, utiles, et illustres travaux vous ont Si justement mérité.
            Mais l’interest que vous avés bien voulu prendre a mon retour paisible en françe et la démarche que vous avés Eu la bonté de faire pour moi a cet ègard auprès de Mr munroë me font un devoir indispensable de vous instruire d’un nouveau Succés dans cette affaire.—Jai veillé attentivement comme vous me l’aviès conseillé, et ayant appris par les papiers publies
				la résignation de M crawford de sa place au sènat ce qui annonçoit Son prochain dèpart,
				j’ai Ecrit a Washington city a notre Ministre plenipre (qui par ses 2 deres Lettres me témoigne beaucoup d’intérest) pour le prier de rapeller a M. Le secrètaire dEtat la promesse qu’il vous avoit faite en août der en ma faveur. ce ministre m’a répondu hier très Obligeamment sous la date du 29 der qu’il s’est Entretenu de ma demande auprès avec Mr munroë en lui faisant part de mon Offre d’être utile a M.C. pendt son passage pour le perfectionner dans notre Langue dont Je puis lui donner autant de Secors qu’il desirera. M Le secrétaire d’etat a trouvé cet arrangement désirable pour tous deux, et n’y voit aucun Obstacle. il a tèmoigne seulement le desir de le soumettre a M C. et M sérurier a la bonte de terminer sa Lettre en me disont “qu’a larrivée de L’ambassadeur, qu’on dit être prochaine, a washington, il se fera un plaisir de me recommander lui même a ce ministre”
            J’ai cru vous devoir, Monsieur, a tous ègards ces détails consolans. J’ai promis toute la discrètion qu’on Exigeroit mais pour vous qui connoissés Laffaire dès le principe il ne doit point y avoir de secret.—il est vraisemblable que m crawford ne partira pas sans vous Voir ou sans communiquer avec vous par lettre s’il en est Eloigné. auriés vous la bonté de mettre la derniere main a votre beinveillant Ouvrâge, en
				me recommandant
				a lui, et alors je ne doute plus du Succés.
            Jai l’honneur de vous assurer de ma trés respectueuse reconnoissance De Lormerie
          
          
            Ps Si le Navire qui doit transporter M. C. en france partoit de philadelphie comme le Neptune qui porte MM Gallatin & bayard a st pètersbourg, ce seroit une Gde Economie de tems, & de transport, et de bagages pour ce ministre et pour moi. les hostilités en maryland ne permettant guères de Sy Embarquer, et la route dicy a N: york etant Excessivement mauvaise par le transport continuel des marchandises de & pour cette ville.
            Si nèammoins il jugeoit necessaire de partir de N. york il seroit bien a dèsirer que j’en fusse informé d’avance afin d’avoir le tems dy faire transporter les malles contenant les Livres a mon usage et les Caisses destinées pour notre Museum impèrial
            c’est pourquoi sans vous donner la peine de m’Ecrire veuillé avoir la bonté de Charger quelq’un exact & sur de s’informer et me faire Savoir de suite le port & l’Epoque d’Embarquement de m crawford afin que je puisse prendre mes mesures en Consequence ce seroit ajouter beaucoup a toute la reconnoissance que je vous dois
            il ne seroit pas sans douté inutile d’observer a M crawford que je puis lui être utile non Seulement pour la langue française mais aussi pour sa Santé ên mer. mes Etudes et des observations constantes en mèdeçine me rendront Secourables  en cas de maladies ou d’accidens. J’indiquerai si l’on veut sen rapporter a moi la composition d’une petite pharmaçie peu compliquée et Suffisante dans presque tous les Cas d’un Voyâge: Je purifierais par un procède chimique Simple l’Eau la plus corrompue et si l’on veut faire preparer les Barriques suivt une méthode prouvée Exçellente par l’Expérience de Longs voÿages en mer Jamais elle ne se Corrompra.
            Je Connois un autre procedé chimique pour préparer du Lait tellement qu’il se peut Conserver plusieurs mois sans jamais S’aigrir même a la mer; moÿen bien prèferable a celui dEmbarquer une Vache ou chèvre parceque ces animaux peuvent périr dans un Vaisseau surtout au printems  par le besoin de pâture et sa privation se fait sentir a Eux au point de les rendre malades et au moins d’altèrer la qualité de leur lait.
            Enfin je Connois un moÿen Sinon de prevenir, au moins d’adoucir considérablement les Effets terribles du mal de mer et de retablir lEstomach fatigué par les Efforts qu’il occasionne et lagitation du Sistême nerveux. Je n’Exige aucuns honoraires pour tous ces Services, si ce n’est mon passâge seulemt et celui de mes Effets.
          
         
          Editors’ Translation
          
            
              Sir Philadelphia 3. April ca. 2 May 1813.—
              I recently received the letter with which you honored  me. I had imposed on myself a rule against troubling a repose that you seem to desire and so justly deserve because of your age and your extensive, useful, and illustrious achievements.
              But the interest you were so kind as to take in my peaceful return to France and the steps you had the goodness to take on my behalf with Mr. Monroe make it my indispensable duty to inform you of a recent success in this affair.—I have been alert, as you had advised me to be, and having learned through published papers of Mr. Crawford’s
			 resignation from his seat in the Senate and his impending departure,
			 I wrote to our minister plenipotentiary in Washington City (who in his last two letters had taken a great interest in me), to ask him to remind the secretary of state of his promise to you last August to help me. This minister replied to me yesterday very obligingly with a letter dated the 29th of last month, saying that he has discussed the request I had addressed to Mr. Monroe and informed him of my offer to make myself useful to Mr. Crawford during his passage by helping him to perfect his knowledge of our language. In this I can give him as much assistance as he desires. The secretary of state found this arrangement desirable for both of us, and saw no obstacle to it. He only expressed his desire that it be submitted to Mr. Crawford and Mr. Sérurier, and he is kind enough to end his letter by telling me “that upon the Ambassador’s arrival in Washington, which is said to be imminent, it will be his pleasure to recommend me to this minister himself”
              I believed it to be my duty, Sir, to inform you of these details, which are comforting in every respect. I promised to be as discreet as necessary, but as you have followed this affair from the beginning, nothing must be kept secret from you.—Mr. Crawford is unlikely to leave without seeing you or communicating with you by letter if he is far away. Would you be so kind as to put the finishing touches on your friendly work, by recommending me
			 to him? Then I will have no doubt of success.
              I have the honor to assure you of my very respectful gratitude De Lormerie
            
            
              PS If the ship that will transport Mr. Crawford to France were to leave from Philadelphia, as will the Neptune, which carries Mr. Gallatin and Mr. Bayard to Saint Petersburg, it would save that minister and myself a lot of time and transportation costs for ourselves and our luggage. The hostilities in Maryland do not permit us to embark there, and the road from this place to New York is excessively bad because merchandise is constantly transported to and from that town.
              However, should he deem it necessary to leave from New York,  advance notice would be very desirable for me so as to give me time to have the trunks containing my books and the boxes destined for our imperial museum sent there
              Therefore, without troubling to write me, please be so kind as to instruct someone accurate and trustworthy to find out and inform me immediately of the port and time of Mr. Crawford’s embarkation so that I can take the appropriate measures. This would greatly increase my debt of gratitude to you
              Mr. Crawford should be assured that I can be useful to him with regard not only to the French language but also concerning his health at sea. My studies and constant medical observations will enable me to help in the event of sickness or accident. I will advise him, if he decides to rely on me, on the composition of a small, uncomplicated medicine chest, which would suffice for almost any problem that might arise during a trip: by means of a simple chemical process I will purify the most tainted water, and if he is willing to have large barrels prepared according to a method proven excellent on long sea voyages, the water will never spoil.
              I know of another chemical procedure that preserves milk for several months without its ever turning sour, even while at sea; this method is much preferable to taking a cow or goat on board, because these animals can perish on a ship, especially in the spring, when the absence of pasture can make them sick or, at least, alter the quality of their milk.
              Finally, I know how to prevent or, at least, considerably reduce the terrible effects of seasickness and cure stomachs fatigued by the stress it causes and the agitation to the nervous system. I demand no honorarium for all these services, only my passage and the transportation of my belongings.
            
          
        